 In the Matter of SAMPSEL TIME CONTROL,INC., EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 13-P-4219.-Decided July 23,1947Mr. James T. Nielsen,of Chicago, Ill., for the Employer.Mr. P. L. Siemiller,of Chicago, Ill., for the Petitioner.Mr. Irving D. Rosenman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed the National Labor Relations Board onApril 3, 1947, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desire to be represented by the Petitioner for the purpose,of collectivebargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 13 eligiblevoters and that 13 ballots were cast, of which 8 were for, and 5 wereagainst, the Petitioner.Thereafter, a hearing was held at La Salle, Illinois, on May 15, 1947,before Max Rotenberg,hearing officer.At the hearingthe Employermoved to dismiss the petition on the ground that the prehearing elec-tion and all subsequent proceedings in this case are invalid and con-trary to the National Labor Relations Act, because(1) there havebeen three other Board-conducted elections within the past 4 yearsamong its employees, two of which were held within the 12 monthsprecedingthe hearing,and that none of these elections resulted in theselection of a bargaining representative and (2) that the proposedunit .is inappropriate.The hearing officer reserved ruling on themotion for the Board. For reasons stated in Sections III and IV,infra,the motion is denied.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :74 N. L.R. B., No. 119.611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSampsel Time Control, Inc., an Illinois corporation, is engaged'in the manufacture of time controls and pump switches at its plant inSpring Valley, Illinois.During a 12-month period, the Employerpurchases raw materials valued at over $100,000, of which approxi-mately 60 percent represents shipments to its plant from points out-side the State of Illinois.During a similar period the Employer sells,finished products valued at over $1,000,000, of which approximately80 percent represents shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.,II.THE ORGANIZATION INVOLVED 2The Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its toolroom employees until the Peti-tioner has been certified by the Board in an appropriate unit.The Employer takes the position that no election should have beenconducted at this time for the reason that in a consent election con-ducted June 24, 1943,3 and in a Board directed election held on June25, 1946,' and in a prehearing election conducted February 11, 1947,5a majority of its production and maintenance employees had in eachinstance voted against representation by any labor organization."However, inasmuch as the record discloses that the Petitioner did notparticipate in any of these elections, and inasmuch as these elections1Matter of Sampsel Time Control,Inc,68 N. L R B 419YDistrict 50, UnitedMineWorkers of America, AFL,herein called District 50, and In-ternational Union of Mine,Mill & Smelter Workers,C I 0, herein called the C I 0, andthe A F L Council of La Salle, herein called the Council, were each served with acopy of the petition and notice of hearingNo appearance was entered on behalf of anyof these labor organizations at the hearing.9Matter of Sampsel Time Control,Inc,13-R-1740,District 50, was the only labororganization on the ballot.4Matter of Sampsel Time Control, Inc,68 N. L. R. B. 419. The participating organiza-tions were District 50 and the C. I O.eMatter of Sampsel Time Control, Inc.,13-R-4143.The participating unions were theC. I 0, District 50, and the Council°The toolroom employees were specifically excluded from the unit in which the electionwas held on February 11, 1947. SAMPSEL TIME CONTROL, INC.613were conducted in different units from that involved herein, we findno merit in ,the Employer's position.?We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all non-supervisory employees in thetoolroom.The Employer contends that only a plant-wide unit is,appropriate and asserts that the Board's previous finding of the ap-propriateness of a plant-wide unit 8 is controlling.There is no history of collective bargaining in the Employer's plant..At the time of the hearing, there were approximately 200 persons'employed by the Employer, of whom approximately 13 were toolroom,employees.The toolroom staff consists of skilled and apprentice toolmakers.The record discloses that they constitute a skilled and_homogeneous craft group, are more highly skilled than employees inthe rest of the plant, receive higher rates of pay, and are under sep-arate supervision.It further discloses that the toolrooin is physi-cally segregated from the rest of the plant and that there isno interchange of toolroom employees and production and mainte-nance employees.the Employer's contention, in effect, that the employees sought maynot function together for collective bargaining-purposes.9Nor is there any merit to the Employer's contention that the Board'sprevious finding as to the appropriateness of a plant-wide unit pre-,eludes a holding that the requested unit is appropriate.That pro-ceeding did not result in a certification or in any subsequent bargain-ing history and, under well established Board principles, does notpreclude the establishment of the unit of toolroom employees.10We find, therefore, that all employees of the toolroom at the SpringValley, Illinois, plant of the Employer, excluding office and clericalemployees, and all supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.7Matter of Chicago Flexible Shaft Company,62 N. L. R. B. 156;Matter of DorlexaDyeing and Finishing Company,60 N L. R. B. 903.e See footnote 4,supra.°Matter of The Beach Company, 72N. L. R. B. 510, andMatter of The Bastian-BlessingCompany,65 N. L. R. B. 1023.10Matter of Molina Company and Bendythe Company,66 N L. R. B. 592 ;Matter of TheHartford Courant Company,72 N. L.R. B. 292;Matter of A. L. Mechling Barge Lines,69 N. L.R. B. 838. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATIONOF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has secured a majority of the valid votes cast.Weshall certify the Petitioner as the collective bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of all toolroom em-ployees at the Spring Valley, Illinois, plant of the Employer, exclud-ing office and clerical workers, and all supervisory employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.